Citation Nr: 1019001	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-33 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for scar, left 
inguinal area associated with status post-left inguinal 
herniorrhaphy, evaluated as 10 percent disabling from April 
27, 2005.

2.  Entitlement to aid and attendance allowance for B.E.B.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1974 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the scar rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.


FINDINGS OF FACT

1.  The Veteran's left inguinal area scar is superficial and 
painful. 

2.  The Veteran is not receiving compensation evaluated as 30 
percent or more disabling.

3.  B.E.B. is not blind; she does not reside in a nursing 
home; she is not bedridden; and she does not need regular aid 
and attendance from another person.

4.  The Veteran is currently employed.




CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for scar, left 
inguinal area associated with status post-left inguinal 
herniorrhaphy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7 (2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7804, 7805 (2008).

2.  The criteria for an award of special monthly compensation 
based upon the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 103(c), 
1155, 1502, 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1(j), 3.4(b)(2), 3.50(a),  3.351, 3.352 (2009).

3.  The criteria for a permanent and total disability rating 
for nonservice-connected pension purposes have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 2005 
and June 2005, before the initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Although the notifications did not include 
the criteria for assigning disability ratings or for award of 
an effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Veteran was apprised of those criteria 
in correspondence dated in June 2006.  

The Veteran's scar claim arises from his disagreement with 
the initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, therefore, additional notice is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, adding 
subsection (b)(3) providing that there is no duty to provide 
§ 5103(a) notice "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.
Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his rating claim.  VA has no duty to inform or 
assist that was unmet.

VA opinions with respect to the rating issue on appeal were 
obtained in October 2005 and March 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 
October 2005 and March 2009 VA opinions obtained in this case 
were sufficient, as they were predicated on a full reading of 
the VA and post-service medical records in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, the statements of the appellant, provide explanations 
for the opinions stated, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the rating issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Merits of the Claims 

Higher Initial Rating

The Veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his service-connected left 
inguinal area scar.  He contends that the scar is so painful 
that it causes him to limp.

Law 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, 12 Vet. 
App. at 125-126.  Consequently, the Board will evaluate the 
Veteran's scar disability as a claim for a higher evaluation 
of the original award, effective April 27, 2005, the date of 
award of service connection.  Here, as will be discussed 
below, the Board has found no medical evidence warranting a 
staged rating for this increased rating claim.  

The Board notes amendments were recently made to the rating 
criteria for skin, effective October 28, 2008.  See 73 Fed. 
Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's 
claim was pending before October, 28, 2008, his claim will 
only be evaluated under the rating criteria in effect as of 
August 30, 2002.  See id.

Pursuant to the criteria for rating skin disabilities 
effective from August 30, 2002, scars other than the head, 
face, or neck, that are deep, or that cause limitation of 
motion warrant a 10 percent evaluation if they involve areas 
of 6 square inches (39 sq. cm.) or greater.  Scars that 
involve areas of 12 square inches (77 sq. cm.) or greater 
warrant a 20 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).  

Scars other than the head, face, or neck, that are 
superficial, and do not cause limitation of motion warrant a 
10 percent evaluation if they involve areas of 144 square 
inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  

Superficial scars which are unstable where, for any reason, 
there is frequent loss of covering of the skin over the scar, 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note 1 (2008).

In addition, the current regulations also contain a 
Diagnostic Code which provides for a disability rating for 
limitation of a functional part as a result of a scar.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Analysis

The Veteran denied any significant disability related to the 
scar other than occasional tightness at the site of the scar 
at an October 2005 VA examination.  No significant scarring 
was noted on examination.  

The Veteran reported that his scar was so painful that he 
actually limped at a March 2009 VA examination.  He reported 
that he was barely able to walk 15-20 minutes; it was always 
painful to walk.  The Veteran reported that the pain was 
constant and rated as seven to ten on a scale of one to ten 
(7-10/10).  He complained of numbness in the area.  Physical 
examination revealed a well-healed scar about nine inches in 
length, and one to two millimeters in width.  The scar was 
superficial, hypopigmented, and stable.  It was tender on the 
medial aspect.  There was no evidence of inflammation, 
induration, erythema or keloid formation of the scar.  It did 
not cause any gross deformity or loss of function.  The 
surface was not elevated or depressed.  The examiner opined 
that the Veteran's significant symptoms of pain appeared to 
be neurogenic due to entrapment of nerves.  However, there 
was no formal testing that could be done to prove or disprove 
that syndrome, and the Veteran did have a significant 
psychogenic component to the pain itself.  

A VA psychiatric examiner in August 2009 was unable to be 
determine whether the Veteran's pain was psychogenic.  The 
examiner noted that it was not uncommon for individuals with 
chronic forms of depression to have pain and vice versa.  

The RO has rated the Veteran's scar as 10 percent disabling 
under Diagnostic Code 7804.  The only rating available under 
that code is 10 percent.  Therefore, the Board has considered 
whether the Veteran is entitled to a higher initial rating 
for his scar under any of the other diagnostic codes utilized 
for rating scars other than disfigurement or scars of the 
head, face, or neck.  Ratings higher than 10 percent are 
available under Diagnostic Codes 7801 and 7805.  Diagnostic 
Code 7801 is inapplicable as no medical evidence shows that 
the scar is deep; it has not been associated with underlying 
soft tissue damage.  Additionally, although the Veteran 
complained of pain in March 2009, the evidence does not show 
limited motion caused by the scar.  Moreover, the Veteran's 
scar has not been shown to exceed 12 square inches; as noted 
at the March 2009 examination, it measure nine inches in 
length and only one to two millimeters in width.  Diagnostic 
Code 7805 is likewise inapplicable because the medical 
evidence of record does not show limited function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7805 (2008).  Although the Veteran complained of pain that 
caused him to limp at the March 2009 VA examination, the 
examiner opined that the Veteran's significant symptoms of 
pain appeared to be neurogenic due to entrapment of nerves, 
but the Veteran did have a significant psychogenic component 
to the pain itself.  Additionally, the August 2009 examiner 
noted that it was not uncommon for individuals with chronic 
forms of depression to have pain and vice versa.  
Notwithstanding the Veteran's complaints of pain that he 
reported caused him to limp, the objective medical evidence 
of record does not show limited function; therefore a higher 
rating under Diagnostic Code 7805 is not warranted.

In sum, based on a review of the evidence, the Board finds 
that the Veteran is not entitled to an initial rating higher 
than 10 percent at any time during the pendency of the 
appeal.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the left 
inguinal area scar disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that the Veteran's 
left inguinal area scar disability has an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2009).  In this case, the 
very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain.  38 C.F.R. § § 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

Aid and Attendance 

The Veteran contends that he is entitled to aid and 
attendance compensation for B.E.B.  At the outset, the Board 
notes that VA treatment records dated in 2009 show that the 
Veteran reported that he and his wife divorced.  Since B.E.B. 
is no longer the Veteran's spouse, compensation for aid and 
attendance for her cannot be granted from the date of 
divorce.  The exact date of the divorce is not of record.  
However, as shown in detail below, the evidence does not show 
that B.E.B. is entitled to aid and attendance.  Therefore, a 
remand to determine the date of divorce is not necessary.  

Law 

An additional amount of compensation may be payable for a 
spouse, child and/or dependent parent where a veteran is 
entitled to compensation based on disability evaluated as 30 
per centum or more disabling.  38 C.F.R. § 3.4(b)(2) (2009).

The term "spouse" means a person of the opposite sex whose 
marriage is valid under the law of the place where the 
parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j), 3.50(a) (2009).

Special monthly compensation is warranted when the Veteran's 
spouse is in need of aid and attendance.  The need for aid 
and attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  The spouse will be considered in need of regular aid 
and attendance if she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. 
§ 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

While the Veteran's marriage to B.E.B. was apparently valid 
at the time this claim was filed, he had not met the basic 
criteria that would entitle him to have added a dependent at 
that time.  Specifically, he is not now and has never 
received during the pendency of this appeal compensation 
rated at 30 percent or more; as a consequence, he is not 
entitled to add a dependent to his disability compensation.

However, even if this basic criterion had been met, there are 
no medical records related to B.E.B. in the claims file. 
Because of the lack of medical evidence, there is nothing 
objective of record to support the Veteran's statement in a 
June 2007 VA treatment record that B.E.B. suffered from a 
life-threatening heart disorder.

A review of the record shows that there is no evidence that 
B.E.B. has met the requirements for aid and attendance.  No 
evidence has been presented that would establish that she was 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; that she was in a 
nursing home due to a mental or physical incapacity; or that 
she was bedridden.  Therefore, without any evidence that 
B.E.B. met any of the requirements for an aid and attendance 
allowance, the claim would have to be denied.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to aid and attendance 
allowance for B.E.B. is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2009).

Nonservice-connected Pension

The Veteran contends that his combined medical conditions 
have limited his earning potential and that he never had 
earnings above the level of poverty for his area.  

Law 

A pension is available to a Veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b); 38 
U.S.C.A. § 1502(a) (defining permanent and total disability); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

A total disability evaluation may also be assigned for 
pension purposes where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

If the Veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective, 
"average person" basis.  Under this standard, if the Veteran 
is unemployable due to his disabilities, age, education, 
occupational background and other factors, he may be 
considered permanently and totally disabled for pension 
purposes.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2009).

Analysis

The Veteran's DD 214 shows that he served on active duty from 
January 1974 to June 1976.  For Veterans who did not actually 
serve in Vietnam, the Vietnam era is defined as being from 
August 5, 1964, to May 7, 1975.  38 U.S.C.A. § 101 (West 
2002).  Accordingly, the Board finds that the Veteran did 
have at least 90 days of service in the active military, 
naval, or air during a period of war.

A VA treatment record dated in June 2007 shows that the 
Veteran's vocational history included working as a janitor 
for a couple of years; working as a housekeeper for a couple 
of years; working in produce for five years; working as a 
machine operator for eight years; working as a security guard 
for two years; and currently working as a gas station manager 
for about two years.  The August 2009 VA examination shows 
that the Veteran was currently employed full-time as a 
manager at a full-service gas station, and had been at that 
position for approximately five years.  The Veteran is 
currently 56 years old.

In regard to 38 C.F.R. §§ 4.16, 4.17, the Veteran's 
disabilities are currently evaluated as scar, left inguinal 
area associated with status post-left inguinal herniorrhaphy, 
rated as 10 percent disabling; status post-left inguinal 
herniorrhaphy, rated as noncompensable; left orchiectomy, 
rated as noncompensable; residuals of broken ankle, bilateral 
with traumatic arthritis, rated as noncompensable; internal 
injuries, unspecified, rated as noncompensable; and residuals 
of low back injury, chronic, rated as 10 percent disabling.  
The Veteran's combined disability rating is 20 percent.  
Therefore, the percentage criteria of 38 C.F.R. §§ 4.16, 4.17 
have not been met and the Veteran is not considered 
unemployable by those provisions.

Additionally, none of the Veteran's disabilities have 
resulted in the permanent loss of the use of the Veteran's 
hands, feet, or eyes.  Thus, a pension is not warranted under 
the criteria set forth in 38 C.F.R. § 4.15.  Finally, there 
are no factors present in this case which would warrant 
consideration of entitlement on an extraschedular basis.  38 
C.F.R. § 3.321(b)(2).  The Veteran is 56 years old and was 
employed full-time as a service station manager as recently 
as August 2009.  No additional evidence has been submitted to 
show that he is currently unemployed.  

There is no medical evidence of record that the Veteran is 
unemployable for VA purposes.  The Board emphasizes that the 
Veteran has been employed for at least the previous 5 years 
as a service station manager, with previous employment before 
that.  Accordingly, the Board finds that the Veteran is 
employable and thus does not meet the requirements of 38 
C.F.R. § 3.321.

The Board acknowledges the Veteran's belief that he is 
entitled to a nonservice-connected pension because he has 
been unable to earn wages above the poverty line.  However, 
the Veteran's statements alone are not sufficient to prove 
that he is unemployable for VA purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to a non-service connected 
pension is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2009).

ORDER

Entitlement to a higher initial rating for scar, left 
inguinal area associated with status post-left inguinal 
herniorrhaphy is denied.

Entitlement to aid and attendance allowance for B.E.B. is 
denied.

Entitlement to nonservice-connected pension is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


